In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00156-CV
                               __________________


        IN RE MOUNTAIN VALLEY INDEMNITY COMPANY
                    AND PROSTAR ADJUSTING
__________________________________________________________________

                           Original Proceeding
             60th District Court of Jefferson County, Texas
                       Trial Cause No. B-204896
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition for mandamus, Mountain Valley Indemnity Company and Prostar

Adjusting contend the trial court abused its discretion by granting James Stutts’

motions resisting their discovery. The discovery the Relators complain about in this

proceeding consists of the request for production they served on Stutts and five

subpoenas, accompanied by duces tecums, who they served on witnesses that they

argue know about facts relevant to the arguments they intend to present in the case.1



      1
        See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. We note
the discovery that the Relators served on Stutts consisted of more than just two
separate requests to produce. The record reveals the discovery the Relators served
                                        1
       For the reasons explained below, we conclude the arguments Relators present

to support their petition fail to show the trial court abused its discretion by granting

Stutts’ motions opposing the discovery at issue here. As a result, we deny their

petition for relief.

                                     Background

       In December 2017, a pipe burst in the attic of James Stutts’ home. Water that

escaped from the pipe damaged Stutts’ home as well as some of its contents. Stutts

was not home when the pipe burst, but his mother called him and told him there was

water in his house after she saw it while picking up his mail. Stutts’ mother contacted

a family friend, who went to Stutts’ house and shut the water off by closing the main

valve. That same day, Stutts reported the claim to Mountain Valley. 2

       Mountain Valley hired Prostar to investigate Stutts’ claim. For the next two

years, Stutts and Mountain Valley never agreed to the reasonable value of the

damages caused by the water that damaged Stutts’ home. In December 2019, Stutts

demanded that Mountain Valley participate in the appraisal process that was



on Stutts included interrogatories and requests for admission too. But in this
proceeding, the Relators have phrased their complaint more narrowly as they focus
their complaint on their “subpoenas and requests for production [of] documents
seeking information about the damages and repairs to plaintiff’s property[.]”
       2
         According to Stutts’ Second Amended Petition, his live pleading, water
damaged his home when water escaped from a broken pipe in his attic in December
2017. In his petition, Stutts alleged he “promptly reported the loss and submitted a
claim to Mountain Valley.”
                                           2
required by the policy Mountain Valley issued on his home. 3 That same day, Stutts

asked the 60th District Court, by motion, to appoint an umpire based on the policy’s

appraisal provisions. In March 2020, after conducting the appraisal, the umpire

issued a ruling appraising the losses Stutts incurred to his dwelling and its contents

at $225,302. 4 The umpire’s award makes clear that the award does not account for

any deductibles that apply to the loss or any credits for the advances Mountain

Valley made against the obligations it has under its policy. The award also clarifies


      3
         Appraisal is a dispute resolution process that allows parties to insurance
policies to resolve differences about the reasonable value for an insured’s loss, but
the process does not generally resolve if the policy covers the loss. The appraisal
provision in Stutts’ policy provides:

           If you and we fail to agree on the amount of loss, either may
          demand an appraisal of the loss. In this event, each party will
          choose a competent and impartial appraiser within 20 days after
          receiving a written request from the other. The two appraisers
          will choose an umpire. If they cannot agree upon an umpire
          within 15 days, you or we may request that the choice be made
          by a judge of a court of record in the state where the ‘residence
          premises’ is located. The appraisers will separately set the
          amount of loss. If the appraisers submit a written report of an
          agreement to us, the amount agreed upon will be the amount of
          loss. If they fail to agree, they will submit their differences to
          the umpire. A decision agreed to by any two will set the amount
          of loss. Each party will:

             1. Pay its own appraiser; and

           2. Bear the other expenses of the appraisal and the umpire
           equally.
     4
       We have rounded all numbers mentioned in the opinion to the nearest whole
number.
                                      3
that the award did not decide whether the policy covered the appraised loss. In other

words, the appraisal award decided only the gross value of Stutts’ losses based on

the information the parties submitted during the appraisal process.

      In April 2020, Mountain Valley and Prostar served Stutts with interrogatories,

requests to produce, and requests for admission. Soon after, Mountain Valley and

Prostar notified the parties that they intended to take depositions, by written

questions of several nonparties, through subpoenas with requests to produce. In their

petition for mandamus relief, Mountain Valley and Prostar argue the witnesses they

seek to depose have “knowledge of the repairs, damages, delays, and renovations”

performed on Stutts’ home.

      Stutts moved to quash the deposition notices and asked the trial court to

excuse him from responding to “written discovery seeking information concerning

and related to the valuation of” any losses valued in the appraisal process. According

to Stutts’ motions, Mountain Valley never disputed that its policy covered the losses

he suffered when the water escaped from the pipe and damaged his home. He also

argued that, given the appraisal provision in Mountain Valley’s policy and the fact

the parties had completed an appraisal through that process, they could no longer

dispute the value set by the appraiser because under the policy, the parties agreed

they would use the appraisal process to “set the amount of loss.”




                                          4
      In their response, Mountain Valley and Prostar argued that there are

“substantial coverage issues” at issue in the case and the discovery was relevant to

the affirmative defenses they planned to advance in a “forthcoming motion to set

aside the appraisal award due to fraud, mistake, or accident.”

      In May 2020, the trial court ordered the discovery quashed and signed a

protective order. The protective order prevents Mountain Valley and Prostar from

pursuing any more written discovery that

      pertain[s] to repairs to the property or alleged remodeling/renovation
      from the loss made the subject of this lawsuit, damages or repairs or
      construction work to the property occurring before or after the loss
      made the basis of the lawsuit, amount/scope/extent of damage and loss
      of property from the loss made the basis of this lawsuit, depreciation,
      communications with [four of the six individuals and entities named in
      depositions on written questions] concerning the amount and extent of
      loss and damages/repairs/depreciation or the maters reference above.

From the order, we imply the trial court granted Stutts’ motion after finding that

Mountain Valley and Prostar did not have the right to challenge the validity of the

appraisal award without a pleading raising affirmative defenses to avoid the legal

effect of the award. We also imply the trial court found that, under the policy, the

appraisal award fixed the gross amount of Stutts’ loss.

      In their petition, Mountain Valley and Prostar argue the discovery the trial

court prevented them from getting is relevant to whether the appraisal award

represents a reasonable compensation for Stutts’ loss. For instance, they argue the

witnesses they want to depose have knowledge about how much money Stutts spent
                                         5
to repair his home. And they contend the witnesses have information relevant to

whether the damages considered in the appraisal process are all covered losses under

Mountain Valley’s policy.

                                      Analysis

      The scope of discovery in civil cases hinges on the plaintiff’s petition together

with any defenses the defendants may have pleaded in response. 5 When conducting

discovery, parties have a duty to reasonably tailor their requests so they include

“only matters relevant to the case.”6 When a party ask that a court limit another

party’s discovery, the guiding rule instructs the trial courts to weigh the benefits of

the requested discovery against the burdens and importance of the proposed

discovery to the issues raised by the pleadings in the litigation.7 To determine the

appropriate scope of discovery in a given case, courts look to the parties’ pleadings

to determine whether the discovery being requested “relates to the claim or defense

of the party seeking discovery or the claim or defense of any other party.” 8

      Mountain Valley’s and Prostar’s arguments are unsupported by the record

they filed in this Court. The record they filed does not include the defendant’s

answers, so the record before us simply does not allow us to determine whether



      5
        Tex. R. Civ. P. 192.3
      6
        In re Am. Optical Corp., 988 S.W.2d 711, 713 (Tex. 1998).
      7
        See Tex. R. Civ. P. 192.4(b).
      8
Id. 192.3(a).
                                        6
Mountain Valley’s or Prostar’s pleadings allege any affirmative defenses to the

appraisal award, since the award, based on Mountain Valley’s policy, “set the

amount of the loss.” Without the defendant’s answers, we cannot tell whether the

trial court abused its discretion by finding that Mountain Valley and Prostar had no

right to litigate coverage or the validity of the appraisal award. These are matters the

trial court would not allow the factfinder to consider without pleadings to support

arguments about them. 9 And more, the Rules of Civil Procedure provide that “the

party suing on [an insurance contract insuring against general hazards] shall never

be required to allege that the loss was not due to a risk or cause coming within any

of the exception specified in the contract, nor shall the insurer be allowed to raise

such issue unless it shall specifically allege that the loss was due to a risk or cause

coming within a particular exception to the general liability[.]”10 No such pleadings

are in the record before us here.

      Without having a record that includes the defendants’ answers to Stutts’ suit,

we cannot now say that the trial court abused its authority by finding the discovery

Mountain Valley and Prostar wanted to pursue as outside the appropriate scope of

discovery in the case. So while Mountain Valley and Prostar argue they wanted


      9
         See id. 278 (requiring trial courts to submit issues to factfinders in trials
based on the issues the parties raised in their written pleadings).
      10
Id. 94 (requiring several enumerated defenses to be affirmatively set forth
a party’s pleadings, including claims that an insurance policy does not cover the
insured’s loss).
                                           7
discovery to pursue whether the appraisal award resulted from “fraud, accident or

mistake,” the party asserting such defense must first raise them in pleadings before

discovery on them is available to the party in the case. 11 We conclude the record fails

to establish that the trial court abused its authority by restricting the discovery they

wanted to pursue to develop evidence on what we must conclude were unpleaded

claims.12

      On remand, we are confident the trial court will permit Mountain Valley and

Prostar to pursue more discovery on claims raised by the pleadings should they

amend their pleadings and raise new defenses before serving Stutts with more

discovery. On this record, however, Mountain Valley and Prostar have failed to

establish the trial court clearly abused its discretion by granting Stutts’ motions, in

which Stutts opposed their respective requests.13 And the trial court had not duty to

redraw the discovery to narrow it to the issues the pleadings raised, as the burden to

draw proper discovery in the first instance lies on the party that propounds the

requests, not the courts.14


      11
          See id.
      12
          See id. 192.4(b) (authorizing trial courts to limit the scope of discovery after
considering whether the benefit of the discovery is important to resolving the issue
at stake).
       13
          In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.
proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.
proceeding).
       14
          In re TIG Ins. Co., 172 S.W.3d 160, 168 (Tex. App.—Beaumont 2005, orig.
proceeding).
                                             8
                                      Conclusion

      We conclude the Relators have failed to meet their burden to prove the trial

court abused its discretion by granting Stutts’ motion to quash and motion seeking a

protective order. For these reasons, we lift our stay order of June 22, 2020, and deny

the petition for a writ of mandamus.15

      PETITION DENIED.

                                                           PER CURIAM



Submitted on July 24, 2020
Opinion Delivered September 24, 2020

Before Kreger, Horton and Johnson, JJ.




      15
           Tex. R. App. P. 52.8(a).
                                          9